The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
In the ease of Smith v. Hutchinson, Green & Co., decided at the January Term, 1855, it was said: “ The whole proceeding of the District Court was irregular. It was the duty of the Court simply to render a judgment against the garnishee for the amount found due, and the order to pay the same into Court was improper.”
That opinion is decisive of the order in the present case. It is therefore reversed, and the cause remanded.